—Order, Supreme Court, New York County (William Davis, J.), entered *167June 11, 1997, which, inter alia, denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs or disbursements.
The IAS Court properly denied the plaintiffs motion for summary judgment since the motion was based on matters that could have been but were not raised in an earlier summary judgment motion by plaintiffs predecessor in interest (Levitz v Robbins Music Corp., 17 AD2d 801). “Parties will not be permitted to make successive fragmentary attacks upon a cause of action but must assert all available grounds when moving for summary judgment. There can be no reservation of any issue to be used upon any subsequent motion for summary judgment” (supra). Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.